DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4, 13-14 and 16 are cancelled.  Claim 12 also cancelled since it depends on the cancelled claim 2. Claims 1, 3, 5-11, 15 and 17 are pending.

Allowable Subject Matter
Claims 1, 3, 5-11, 15 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 is allowed since there is no prior teaches an array substrate, comprising: a plurality of pixel units arranged in a matrix, wherein each row of pixel units in the matrix comprises 
a plurality of a first pixel electrodes arranged at intervals; 
a plurality of a second pixel electrodes arranged at intervals in a different layer from the plurality of first pixel electrodes; 
a transparent insulating layer between and insulating the plurality of first pixel electrodes and the plurality of second pixel electrodes; and 
wherein 
a spacing between the orthogonal projection of the second pixel electrode on the transparent insulating layer and the orthogonal projection of the adjacent first pixel electrode on the transparent insulating layer is less than or equal to the width of the data line, the spacing refers to a spacing in an extension face of a layer where the plurality of first pixel electrodes are located, and the spacing falls in a range of 0.1 µm to 0.8 µm.  

Claims 3, 5-11, 15 and 17 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871